SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1139
CA 11-01347
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


LYNN M. DELBELLO, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

THOMAS M. DELBELLO, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THOMAS M. DELBELLO, DEFENDANT-APPELLANT PRO SE.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (LAURA J. EMERSON OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered December 2, 2010 in a divorce action. The
judgment, inter alia, directed defendant to pay maintenance to
plaintiff in the amount of $200 per week.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the amount of maintenance
awarded and as modified the judgment is affirmed without costs and the
matter is remitted to Supreme Court, Erie County, for further
proceedings in accordance with the same Memorandum as in Delbello v
Delbello ([appeal No. 1] ___ AD3d ___ [Nov. 9, 2012]).




Entered:    November 9, 2012                      Frances E. Cafarell
                                                  Clerk of the Court